         Case 1:18-cv-02939-PGG Document 34 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREN GREEN,

                           Plaintiff,

             - against -                                              ORDER

COVIDIEN LP,                                                    18 Cv. 2939 (PGG)


                               Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The parties have filed a joint motion to stay this case during the pendency of a

motion currently before the United States Judicial Panel on Multidistrict Litigation (“JPML”) to

transfer and coordinate pending federal actions related to the use of Covidien’s hernia mesh

products (Dkt. No. 32). Accordingly, it is hereby ORDERED that this case is stayed pending

resolution of the motion before the JPML.

               It is further ORDERED that Defendant’s motion to dismiss the Second Amended

Complaint (Dkt. No. 28) is denied without prejudice to renewal once the stay is lifted.

               The parties are directed to file a joint status letter within 90 days of the issuance

of this order and every 90 days thereafter.

               The Clerk of Court is directed to terminate the motions. (Dkt. Nos. 28, 32)

Dated: New York, New York
       June 22, 2020
